                            THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

DERICK COLBY MULLINS,
     Plaintiff,                                        Civil Action No. 7:19-cv-00584

v.                                                                     OPINION

CRYSTAL LARGE, et al,                                          By: James P. Jones
    Defendant(s).                                              United States District Judge

        DERICK COLBY MULLINS, proceeding pro se, filed a civil rights complaint, pursuant to 42

U.S.C. § 1983. By its order entered October 11, 2019, the defendants were notified of the action.

Plaintiff was notified in the first conditional filed order dated August 27, 2019, that a failure to update a

mailing address after a transfer or release from incarceration will result in dismissal of this action.

        The court’s mail to plaintiff has been returned as undeliverable, and plaintiff has not contacted

the court since September 3, 2019. Plaintiff failed to comply with the court’s order requiring plaintiff to

maintain an accurate mailing address. Therefore, the court finds that plaintiff failed to prosecute this

action, pursuant to Federal Rule of Civil Procedure 41(b), by not complying with the court’s order.

Accordingly, the court dismisses the action without prejudice and denies all pending motions as moot.

See Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989) (stating pro se litigants are subject to time

requirements and respect for court orders and dismissal is an appropriate sanction for non-compliance);

Donnelly v. Johns-Manville Sales Corp., 677 F.2d 339, 340-41 (3d Cir. 1982) (recognizing a district

court may sua sponte dismiss an action pursuant to Fed. R. Civ. P. 41(b)).

        The Clerk is directed to send copies of this Memorandum Opinion and the accompanying Order

to the parties.

        ENTER: This 25th day of October, 2019.


                                                       /s/James P. Jones
                                                        United States District Judge
